DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 December 2022 has been entered.


Status of Claims
This action is in response to the RCE filed 05 December 2022. 
Claims 10-17 and 21-28 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 10-17 and 21-28 are drawn to methods which are statutory categories of invention (Step 1: YES). 
Independent claim 10 recites: generating a clinical trial protocol comprising: determining a plurality of patient burden components of a clinical trial procedure; calculating statistics for each of the patient burden components; calculating a score, a weight, and a weighted score, based on the score and weight, for each of the at least two of the patient burden components based on the statistics; and calculating a procedure-level patient burden index based on the weighted scores, calculating an aggregate patient burden index for a plurality of procedures and generating a clinical trial protocol comprising a selected plurality of procedures to be performed during the clinical trial, wherein the selected plurality of procedures comprises a lower aggregate patient burden index compared to the aggregate patient burden index of another plurality of procedures and performing said selected plurality of procedures on asset of patients during the clinical trial. 
Independent claim 23 recites: determining a first plurality of procedures proposed to be performed during the clinical trial, calculating a first aggregate patient burden index for the first plurality of procedures; determining a second plurality of procedures proposed to be performed during the clinical trial; calculating a second aggregate patient burden index for the second plurality of procedures; selecting from the first and second pluralities of procedures the plurality of procedures having a lower aggregate patient burden index; and generating the clinical trial protocol comprising the selected plurality of procedures and performing said selected plurality of procedures on a set of patients during the clinical trial, wherein calculating an aggregate patient burden index for a plurality of procedures comprises: determining a plurality of patient burden components of each clinical trial procedure; calculating statistics for each of the patient burden components; calculating a score, a weight, and a weighted score, based on the score and weight, for each of at least two of the patient burden components based on the statistics; calculating a procedure-level patient burden index based on the weighted scores; and aggregating the procedure-level patient burden indexes into the aggregate patient burden index for the plurality of procedures. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity as reflected in the specification by managing interactions between a patient and provider (i.e., principal investigator) of the procedures, shown in paragraph 50 of the specification “One benefit of the present invention is that a sponsor may more realistically and usefully understand the PBI and associated patient burden so that it can design a clinical study that may minimize the PBI. Another benefit is that the principal investigator or patient may be able to quickly compare the PBI of a proposed clinical trial procedure against another procedure in order to assess the additional burdens on the site or the patient for participating in the study”. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The claims cover certain methods of organizing human activity because they address the “benefit of the principal investigator…to compare the PBI to assess the additional burden… on the patient for participating in the study” (para [0050], specification). Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Further, the recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating statistical processes and indexes, as recited in the specification “The analysis in operation 56 may include statistical analysis or other types of mathematical analysis or transformation that quantifies the various inputs and allows different patient burden components to be compared to each other and combined” paragraph 25. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract and don’t include any additional elements. 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 11-17, 21-22 and 24-28 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The limitations further recite a wearable, implantable, or ingestible device (para [0025]) and does not provide significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 05 December 2022 have been considered. 
Regarding the 101 rejection, Applicant argues that the claimed limitations do not recite Certain Methods of Organizing Human Activity. Examiner respectfully disagrees. The claimed invention is related to calculating indexes and scores based on patient burden components of a clinical trial. The methods are implemented on a generic computing device and involve the user (i.e., the principal investigator) gathering data from patients during a clinical trial. The amended claims recite “performing said selected plurality of procedures on a set of patients during the clinical trial” is managing interactions between people (i.e., the principal investigator and the patients). A specific technology is not performing the procedures on a set of patients during the clinical trial, the user is based on the calculated data as shown in paragraph 50 of the specification. 
Applicant further argues that the claimed limitations recite additional elements. However, the independent claims do not recite any additional elements. The steps of calculating, aggregating, comparing and performing do not use any additional elements at all, only the data of the patients. Applicant further argues that the additional elements provide integration and are therefore patent eligible citing Classen.  Examiner respectfully disagrees as improving a treatment to a patient as evidenced in the specification show that the claims are directed to organizing human activity. The improvements of treatment in the “medical field” is not necessarily a “technical field”, nor is a treatment effected. Classen is an example of adding a meaningful limitation to the claims that create a practical application, however Classen integrated the results of the analysis into a specific and tangible method that resulted in the method “moving from abstract scientific principle to specific application” (Classen Immunotherapies Inc. v. Biogen IDEC). The current claimed limitations fail to provide this practical application and the 101 rejection is maintained.
Applicant further argues that the additional elements amount to significantly more, however does not point to what the additional elements are. The steps of calculating, aggregating and performing do not consist of additional elements, and any technology represented in the independent claims has been withdrawn. The method of steps does not provide significantly more to the abstract idea. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./            Examiner, Art Unit 3626   
/ROBERT A SOREY/            Primary Examiner, Art Unit 3626